Citation Nr: 9901717	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-36 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease, currently evaluated as 60 percent disabling.

2.  Entitlement to service connection for hypertension due to 
aggravation.

3.  Entitlement to a program of vocational rehabilitation 
under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to 
September 1974 and from November 1990 to July 1991.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
lumbar disc disease but assigned a 20 percent disability 
rating, and denied service connection for hypertension, and 
from a May 1995 decision of the Vocational Rehabilitation 
Services of the RO, which denied entitlement to Vocational 
Rehabilitation Services under Chapter 31, Title 38 of the 
United States Code.

The appellant appeared at a hearing held at the RO on 
November 16, 1994.  A transcript of that hearing has been 
associated with the record on appeal.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected lumbar disc disease, 
from 20 to 60 percent disabling by an April 1996 rating 
decision.  Because he continues to disagree with the current 
rating assigned, the claim of an increased rating above 60 
percent for this disability remains at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).

The issues of an increased rating for lumbar disc disease and 
entitlement to a program of vocational rehabilitation will be 
discussed in the REMAND portion of this decision.

FINDINGS OF FACT

1.  The appellants hypertension clearly and unmistakably 
preexisted his entry into his second period of active 
service.

2.  The appellants hypertension did not increase in severity 
during service.


CONCLUSION OF LAW

The claim for service connection for hypertension due to 
aggravation is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1990 Subramonium K. Das, M.D., examined the 
appellant.  The appellants blood pressure was 140/70 and 
140/80.

Service medical records indicate that, on December 6, 1990, 
the appellants blood pressure was 154/65 and that the 
appellant required medication for hypertension.

On December 14, 1990, the appellants blood pressure was 
144/77.

On December 18, 1990, the appellants blood pressure was 
158/70.

At a June 1991 redeployment examination, the appellant 
reported that he took medication for high blood pressure.  He 
indicated that he did not have any heart trouble.  The 
clinical evaluation of his heart was normal.  His blood 
pressure was 161/72.

On August 19, 1991, Dr. Das noted that the appellants blood 
pressure was 120/80.

On August 19, 1991, Dr. Das noted that the appellants blood 
pressure was 120/74.

In October 1991 Dr. Das noted that the appellants blood 
pressure was 130/80.

In February 1992 Dr. Das noted that the appellants blood 
pressure was 140/80.

In November 1992, the appellant was examined as a VA 
outpatient.  His blood pressure was 130/64.

A medication record from Dr. Das indicates that the appellant 
was prescribed 10 milligrams of Zestril in August 1990, 5 
milligrams of Vasotec in August 1991, and 10 milligrams of 
Vasotec sometime between February 1992 and December 1992.

In January 1993 Dr. Das noted that the appellants blood 
pressure was 140/70.

In April 1993 Dr. Das noted that the appellants blood 
pressure was 140/72.

In June 1993 Dr. Das noted that the appellants blood 
pressure was 140/80.

In August 1993 Dr. Das noted that the appellants blood 
pressure was 140/90.

In September 1993 Dr. Das noted that the appellants blood 
pressure was 138/74.

In a November 1993 statement, the appellant stated that, 
while on active duty, he was told approximately every other 
month by a medic that his blood pressure had gone up.  He 
stated that in June 1991 Dr. Das increased his medication to 
10 milligrams of Vasotec.

At a January 1994 examination by Barry J. Kraynack, M.D., the 
appellants blood pressure was 140/80.

At an April 1994 National Guard retention examination, the 
appellants blood pressure was 124/80.  The examiner noted 
that the appellant was on medication for cardiac defects.

In an October 1994 letter, Dr. Das noted that a soft ejection 
systolic murmur in the mitral area was noted on June 4, 1992.  
Dr. Das added that, on June 26, 1992, an echocardiogram 
revealed mild mitral regurgitation, tricuspid regurgitation, 
pulmonary regurgitation, and left ventricular hypertrophy 
with diastolic dysfunction with a normal ejection fraction.  
Dr. Das explained that the heart murmur was found to be of 
not much significance.

Dr. Das stated also that the appellant was prescribed 180 
milligrams of Cardizem because of the echocardiography 
findings of diastolic dysfunction.  He explained that it was 
well known that patients with diastolic dysfunction would 
benefit with a drug with negative inotropic effect.

Dr. Das stated also that the appellants dose of Vasotec was 
not increased from 5 to 10 milligrams.  Dr. Das explained 
that he had switched the appellant from Zestril, 10 
milligrams, to Vasotec, 10 milligrams.  Dr. Das stated that 
the appellants blood pressure had been controlled well by 
that dosage of Vasotec.  Dr. Das added that both Zestril 
and Vasotec were Ace Inhibitors.

Dr. Das noted that the appellants blood pressure was 139/74, 
when he was last seen by Dr. Das, on September 3, 1993.

At a November 1994 service medical board examination, the 
examination noted that appellant had a heart murmur with 
mitral regurgitation.  The appellants blood pressure was 
138/76.

At the November 1994 hearing, the appellant testified that he 
had mild hypertension before his enlistment for his second 
period of service (November 1990 to July 1991).  He stated 
that he had no doubt that his exposure to burning oil 
wells in Kuwait in March 1991 increased the severity of his 
hypertension.  The appellant stated that he took Zestril and 
Cardizem ZX for his hypertension.

At a November 1995 VA examination, the appellants blood 
pressure, while he was seated, was 132/76.  In a recumbent 
position, his blood pressure was 127/62.  In a standing 
position, his blood pressure was 157/78.  He reported that he 
was on a regimen of Cardizem CD, 120 milligrams per day, and 
Lotensin, 10 milligrams per day, for his hypertension.  The 
examiner diagnosed hypertension.

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-263 
(1992).

The United States Court of Veterans Appeals (Court) has held 
that evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

A veteran, who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered military service except 
for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).

However, the presumption of soundness can be rebutted by 
clear and unmistakable evidence that a disorder existed prior 
to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (1998).  
If universally recognized medical principles establish the 
existence of a disorder prior to entry into service, no other 
confirmation is needed.  38 C.F.R. § 3.303(c) (1998).

The appellant stated at his November 1994 hearing that his 
hypertension existed prior to his second period of service.  
Medical records from Dr. Das indicate that in August 1990 the 
appellant had been prescribed medication for hypertension.  
Further, service medical records in December 1990 indicate 
that the appellants was taking medication for hypertension.  
Therefore, the evidence establishes clearly and unmistakably 
that the appellants hypertension existed prior to his entry 
into his second period of service.  The presumption of 
soundness is rebutted.  The appellant has contended, however, 
that his preexisting hypertension was aggravated by service, 
specifically by his exposure to burning oil wells in Kuwait.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a), (b) (1998).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).  The Court has held that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

There is no competent evidence that the appellants 
hypertension increased in severity during his second period 
of service.  None of the appellants blood pressure readings 
contained in the relevant medical records were elevated.

Medical records from Dr. Das indicate that the appellants 
medication for hypertension was switched from Zestril to 
Vasotec in August 1991.  The amount of medication was 
reduced from 10 milligrams to 5 milligrams.  In his October 
1994 letter, Dr. Das explained that Zestril and Vasotec 
were both Ace Inhibitors.  Dr. Das also stated that the 
appellant was placed later on 10 milligrams of Vasotec.  
According to medical records from Dr. Das, the appellants 
prescribed dosage of Vasotec was increased from 5 to 10 
milligrams on an unspecified date between February and 
December 1992.

The appellant has stated that a medic told him during service 
that his hypertension had increased in severity.  However, 
although the original statements were made by a medic, the 
present statements are the appellants assertions and, as 
such, are insufficient to constitute medical evidence.  
Robinette, 8 Vet. App. at 77 ([T]he connection between what 
a physician said and the laymans account of what he 
purportedly said, filtered as it was through a laymans 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence.).

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for aggravation of 
hypertension.  Caluza, 7 Vet. App. 498.  The appellants 
contentions have been carefully considered; however, this 
evidence alone cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) with respect to an increase in the severity of his 
hypertension during service.  See Espiritu, 2 Vet. App. 492.  
The appellant believes that his hypertension was aggravated 
by his exposure to burning oil wells in Kuwait; however, he 
lacks the medical expertise to enter an opinion regarding 
aggravation of his hypertension during service.  See id. at 
494-95.  His assertions alone are not probative because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  On the basis of the above findings, the Board can 
identify no basis in the record that would make the 
appellants claim plausible or possible.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the April 1996 supplemental 
statement of the case.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VAs obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).

Accordingly, the Board must deny the appellants claim for 
service connection for hypertension due to aggravation as not 
well grounded.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1996) (en banc) (disallowance of a claim as not well-
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for 
hypertension due to aggravation is denied.


REMAND

The appellant was last issued a supplemental statement of the 
case for the issue of entitlement to an increased evaluation 
for lumbar disc disease in April 1996.  At a January 1998 VA 
examination, the appellant complained of back spasms, chronic 
pain, and stiffness.  He stated that he frequently walked 
with a cane.  He stated that the discomfort in his lower back 
was constant.  He added that he was treated with a heating 
pad and swimming pool-type therapy.  He wore a TENS unit.

The appellant was able to stand erect and walk without a 
limp.  He had decreased pain and touch sensation in the right 
lower extremity form the thigh distally.  Straight leg 
raising bilaterally to 20 degrees caused pain in the lower 
back.  Achilles reflexes were absent bilaterally.  The 
examiner noted some muscle spasm in the right paralumbar 
area.  No muscle atrophy was noted.

The appellant was able to flex his lumbar spine to 70 
degrees, extend it to 24 degrees, rotate to the right 15 
degrees, rotate to the left 6 degrees, and flex laterally to 
25 degrees bilaterally.  An X-ray examination of the lumbar 
spine was normal.

The examiner diagnosed chronic low back pain with 
degenerative disk disease of the lumbar spine.

No supplemental statement of the case has been issued to 
address additional evidence, including the January 1998 VA 
examination, received since April 1996.  The RO is required 
to issue a supplemental statement of the case when additional 
pertinent evidence is received after the most recent 
supplemental statement of the case has been issued.  
38 C.F.R. § 19.31.

The Chapter 31 Vocational Rehabilitation folder was not 
associated with the record on appeal.  Appellate review of 
the evidence in this folder is necessary for the proper 
adjudication of the appellants claim for entitlement to a 
program of vocational rehabilitation.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The Chapter 31 Vocational 
Rehabilitation folder should be obtained, 
and legible copies of the files 
themselves should be associated with the 
claims folder.

2.  The RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant and his representative may furnish 
additional evidence and argument to the RO while the case is 
in remand status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
